                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MIDWEST ATHLETICS AND                      Case No. 2:19-cv-00514-JDW
 SPORTS ALLIANCE LLC,

              Plaintiff,

       v.

 RICOH USA, INC.,

              Defendant.


                                      ORDER

      AND NOW, this 12th day of May, 2021, upon consideration of Defendant Ricoh

USA, Inc.’s Motion to Strike Plaintiff MASA’s New Infringement Theories (ECF No.

194), and for the reasons set forth in the accompanying Memorandum, it is

ORDERED that the Motion is DENIED.

      It is FURTHER ORDERED as follows:

      1.     The Parties shall meet and confer concerning what additional discovery,

if any, Ricoh proposes to take to cure any prejudice that arises from MASA’s late

disclsoures of new infringmenet theories (as set forth in the Court’s accompanying

Memorandum);

      2.     On or before May 21, 2021, the Parties shall file a joint status report

setting forth the scope of additional fact and expert discovery necessary, the deadlines

to complete that discovery, and any other action necessary for Ricoh to defend itself

against MASA’s new infringement theories (the “Cure Procedures”);
      3.    The Parties shall advise the Court as to whether the Cure Procedures

have any impact on the pending motions for summary judgment and, if so, whether

the Court should hold those motions in abeyance until the Cure Procedures are

complete; and

      4.    Pursuant to Fed. R. Civ. P. 37(c)(1)(A), MASA shall pay all of Ricoh’s

reasonable attorneys’ fees and costs incurred as a result of the Cure Procedures.

Ricoh may submit a fee petition to the Court once those procedures are complete.

                                             BY THE COURT:


                                             /s/ Joshua D. Wolson
                                             JOSHUA D. WOLSON, J.




                                         2
